\]O\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2218~cV-01254-RSL Document 22 Fileci 01/23/19 Page 1 of 12

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JOEL STEDMAN, on behalf of himself and
all others similarly situated; KAREN JOYCE,
on behalf of herself and all others similarly
situated,

Case No. 2:18-cv-1254 RSL

Plaintiffs,
V.

PR()GRESSIVE DlRECT INSURANCE
COMPANY, a foreign automobile insurance
company,

)
)
)
)
§
) STIPULATED PROTECTIVE ORDER
)
)
)
)
g
Defendant. }

 

 

 

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties hereby
Stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles, and it does not presumptively entitle parties to tile

confidential information under seal.

 

STIPULATED PROTECTIVE ORDER - l -
CASE NO. 2118-CV-1254

 

\IO\U\-ldb.>l\)

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2118-cv-01254-‘RSL Document 22 Filed 01/23/19 Page 2 of 12

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following information, data, documents, and
tangible things, whether electronically stored or otherwise, produced or otherwise exchanged: (a)
the names, acronyms, and identity of Progressive computer systems, databases, programs, and
software; (b) the identity of Progressive intranet sites; (c) methods of access, usage requirements,
and limitations relating to Progressive computer systems, databases, programs, software, and
intranet; (d) any modifications, additions, and exclusions relating to Progressive computer
systems, databases, programs, software, and intranet; (e) the identity, description, methods of
access, usage requirements, and limitations relating to computer systems, databases, programs, and
software used by Progressive, but provided, maintained or transmitted by third-parties; (t) the
identity of any third-parties with Whom Progressive works or contracts to obtain, maintain, store,
or transmit information relating to job applicants and employees; (g) contracts and other
confidential or proprietary information between or among Progressive and any third-party relating
to computer systems, databases, programs, software, web-based applications, and its intranet; (h)
data fields relating to any system, database, program, web-based application, or software
maintained by Progressive or utilized by Progressive; (i) data dictionaries or record layout; (i) field
or data elements; (k) explanatory codes/values; (l) explanatory tables; (m) codebooks; (n) table
descriptors; (o) the location of documents on Progressive computer systems and/or intranet; (p)
online/Web-based manuals, (q) web-listings, (r) data, data files, or information maintained in any
Progressive computer system, database, program, software or its intranet; (s) data, data files, or
information that is obtained, maintained, or stored in, or transmitted by, any third-party computer
system, program, software or web-based application which is used by Progressive; (t) confidential
and/or proprietary business information including claims handling guidelines, forms, templates,
training materials, and other similar information; and (u) any other information recognized under
applicable law as confidential commercial information, trade secrets, or other information entitled
to protection from dissemination outside of this litigation.

3. SCOPE

 

STIPULATED PROTECTIVE ORDER - 2 -
CASE NO. 2:18-CV-1254

 

-l>L)->N

\OOQ\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cV-01254-RSL Document 22 Filed 01/23/19 Page 3 of 12

The protections conferred by this agreement cover not only confidential material (as
defined above), but also ( l) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.

4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.l Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection With this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement. Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement.

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in-house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of

confidential material, provided that counsel for the party retaining the copy or imaging service

 

STIPULATED PROTECTIVE ORDER - 3 -
CASE NO. 2:18-CV-1254

 

OO\IO`\U\-|>U~>l\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2118-c\/-01254-RSL Document 22 Filed 01!23/19 Page 4 of 12

instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

4.3 Filintr Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to sealing
the information at issue. Local Civil Rule S(g) sets forth the procedures that must be followed and
the standards that will be applied when a party seeks permission from the court to file material
under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
the strong presumption of public access to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designatina Material for Protection. Each party

or non-party that designates information or items for protection under this agreement must take

care to limit any such designation to specific material that qualifies under the appropriate

 

STIPULATED PROTECTIVE ORDER - 4 -
CASE NO. 2:18-CV-1254

 

-I>L»)

\DCO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-01254-RSL Documerit 22 titled 01/23/19 Page 5 of 12

standards. The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiany within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation

5.2 Manner and Timing of Desivnations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced

(a) Information in documentar\l form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material. If only a portion or portions of the material on a page qualifies for protection,
the producing party also must clearly identify the protected portion(s) (e.g. , by making appropriate
markings in the margins).

(b) Testimon\,-` given in deposition or in other pretrial proceedings: Any party
or non-party may, within fifteen days after receiving the final transcript of the deposition or other
pretrial proceeding, designate portions of the transcript, or exhibits thereto, as confidential Until
the expiration of the fifteen-day deadline, the entire transcript shall be treated as confidential If a
party or non-party desire to protect confidential information at trial, the issue should be addressed

during the pre-trial conference.

 

STIPULATED PROTECTIVE ORDER - 5 -
CASE NO. 2118-CV-1254

 

¥COO\]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2118-cv~01254-RSL Document 22 Pifed 01/23/19 Page 6 of 12

(c) Other tangible items and electronic documents not conducive to marking

pages or portions “CONFIDENTIAL” under Section 5.2[a) or [b}: the producing party must affix
in a prominent place in the file name, file folder name, or exterior of the container or containers in
Which the information or item is stored the word “CONFIDENTIAL.” For example, if individual
electronic files are not conducive because of their nature to marking “CONFIDENTIAL” by
stamping pages or by affixing “CONFlDENTIAL” to their file name, the producing party may
designate them by producing them within an electronic file folder marked “CONFlDENTlAL.” If
only a portion or portions of the information or item warrant protection, the producing party, to
the extent practicable, shall identify the protected portion(s).

5 .3 Inadvertent Failures to Desienate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTlALITY DESIGNATIONS

6.1 Timing of Challenues. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfaimess, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding confidential
designations or for a protective order must include a certification, in the motion or in a declaration
or affidavit, that the movant has engaged in a good faith meet and confer conference with other

affected parties in an effort to resolve the dispute without court action. The certification must list

 

STIPULATED PROTECTIVE ORDER - 6 -
CASE NO. 2:]8-CV-1254

 

\lO\U\-|>L)JN

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-01254-RSL Document 22 Filed 01/23/19 Page 7 of 12

the date, manner, and participants to the conference. A good faith effort to confer requires a face-
to-face meeting or a telephone conference.

6.3 judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge.

7 . PROTECTED MATERlAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 

STIPULATED PROTECTIVE ORDER - 7 -
CASE NO. 2: l S-CV-1254

 

\lO\LlI-|>L)JN

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

 

Case 2:18~cv-01254-RSL Document 22 titled 91/23/19 Page 8 of 12

and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in F ederal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON-TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction

Notwithstanding this provision, counsel is entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, TI-IROUGH COUNSEL OF RECORD on this day of

January, 2019.

 

STIPULATED PROTECTIVE ORDER - 8 -
CASE NO. 2:lS-CV-l254

 

.|>

\lO\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2118-cv-01254-RSL Document 22 Filed 01/23/19 Page 9 of 12

 

 

 

BADGLEY MULLINS TURNER PLLC

/s/ Duncan C. Turner

Duncan C. Tumer, WSBA No. 20597

Daniel A. Rogers, WSBA No. 46372

19929 Ballinger Way NE, Suite 200

Seattle, WA 98155

Telephone: 206-621-6566

Email: dturner@badgleymullins.com
drogers@badgleymullins.com

LAW OFFICE OF RANDALL C.
JOHNSON, PLLC

/s/ Randall C. Johnson
Randall C. Johnson, Jr., WSBA No. 24556
P.O. Box 15881 Seattle, WA 98115
Telephone: 206-890-0616
Email: rcjj .law@gmail.com

LAW OFFICE OF DANIEL R. WHITMORE

/s/ Daniel R. Whitmore
Daniel R. Whitmore, WSBA #24012
2626 15th Avenue West, Suite 200
Seattle, WA 98119
Telephone: 206-329-8400
Email: dan@whitmorelawfirm.com

Attorneys for Plaintiffs and Putative Class

 

BAKER & HOSTETLER LLP

/s/ Paul G. Karlsgodt
Paul G. Karlsgodt, WSBA No. 40311
Casie D. Collignon (Pro Hac Vz`ce)
Justin T. Winquist (Pro Hac Vz`ce)
1801 California Street, Suite 4400
Denver, CO 80202
Tel: (303) 861-0600
Fax: (303) 861-7805
E-mail: pkarlsgodt@bakerlaw.com
ccollignon@bakerlaw.com
jwinquist@bakerlaw.com

/s/ Jarnes R. Morrison
J ames R. Morrison, WSBA No. 43043
999 Third Avenue, Suite 3600
Seattle, WA 98104-4040
Tel: (206) 332-1380
Fax: (206) 624-7317
E-mail: jmorrison@bakerlaw.com

Attomeysfor Defendant

 

 

 

STIPULATED PROTECTIVE ORDER
CASE NO. 2:18-CV-1254

_9_

 

 

-l>b.)

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01254-RSL Document 22 §:iied 01!23/19 Page 10 of 12

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTI-[ER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
State proceeding, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

’M"_-_" mo
DATED; \\¢ww\avv\ ;)"s, ,;LW»].

 

 

284/rr aware
ROBERT S. LASNIK
United States District Court Judge
STIPULATED PROTECTIVE ORDER - 10 -

 

CASE NO. 2:18-CV-1254

 

h

\DO©\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18~ev-01254-RSI_ Document 22 Wed 01/23/19 Page 11 of 12

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that l have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Westem District of Washington on
[date] in the case of Stea'man, et al. v. Progressive Direct ]nsurance Company,
Case No. 18-cv-1254. l agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and l understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that l will not disclose in
any manner any information or item that is subject to this Stipulated Protective Order to any person
or entity except in strict compliance with the provisions of this Order.
l further agree to submit to the jurisdiction of the United States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Brinted name:

Signature:

 

 

STIPULATED PROTECTIVE ORDER - 11 -
CASE NO. 2:18-CV-l254

 

\`|O\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-01254-RSL Documer\t 22 Fileo| 01/23/19 Page 12 of 12

 

 

BADGLEY MULLINS TURNER PLLC

/s/ Duncan C. Turner

Duncan C. Tumer, WSBA No. 205 97

Daniel A. Rogers, WSBA No. 46372

19929 Ballinger Way NE, Suite 200

Seattle, WA 98155

Telephone: 206-621-6566

Email: dturner@badgleymullins.com
drogers@badgleymullins.com

LAW OFFICE OF RANDALL C.
JOHNSON, PLLC

/s/ Rana'all C. Johnson
Randall C. Johnson, Jr., WSBA No. 24556
P.O. Box 15881_Seattle, WA 98115
Telephone: 206-890-0616
Email: rcjj .law@gmail.com

LAW OFFICE OF DANIEL R. WHITMORE

/'s/Dam`el R. Whitmore
Daniel R. Whitmore, WSBA #24012
2626 15th Avenue West, Suite 200
Seattle, WA 98119
Telephone: 206-329-8400
Email: dan@whitmorelawfirm.com

Attomeysfor Plaintiffs and Putative Class

 

BAKER & HOSTETLER LLP

/s/Paul G. Karlsgodt
Paul G. Karlsgodt, WSBA No. 40311
Casie D. Collignon (Pro Hac Vice)
Justin T. Winquist (Pro Hac Vz`ce)
1801 California Street, Suite 4400
Denver, CO 80202
Tel: (303) 861-0600
Fax: (303) 861-7805
E-mail: pkarlsgodt@bakerlaw.com
ccollignon@bakerlaw.com
jwinquist@bakerlaw.com

/s/ James R. Morrison
James R. Morrison, WSBA No. 43043
999 Third Avenue, Suite 3600
Seattle, WA 98104-4040
Tel: (206) 332-1380
Fax: (206) 624-7317
E-mail: jmorrison@bakerlaw.com

Atlomeysfor Defendant

 

 

 

STIPULATED PROTECTIVE ORDER
CASE NO. 2:18-CV-1254

_12_

 

 

